Case 5:18-cv-00157-RWS-CMC Document 14 Filed 06/16/20 Page 1 of 3 PageID #: 50



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                TEXARKANA DIVISION

  GERALD DWAYNE CARR,                          §
                                               §
                Plaintiff,                     § CIVIL ACTION NO. 5:18-CV-00157-RWS
                                               §
  v.                                           §
                                               §
  TDCJ-CID DIRECTOR,                           §
                                               §
                Defendant.                     §
                                               §
                                             ORDER

        Gerald Dwayne Carr, an inmate confined at the Telford Unit of the Texas Department of

 Criminal Justice, Correctional Institutions Division, petitioned for a writ of habeas corpus under

 28 U.S.C. § 2254. The Court referred the petition to the Honorable Caroline M. Craven, who

 recommended dismissal based on the statute of limitations. After careful, de novo consideration,

 Petitioner’s objections are OVERRULED.

        Petitioner objects to the Magistrate Judge’s calculation of his limitations period, arguing

 his window for suit did not open until he was held past his previous maximum release date.

 However, in his amended petition, petitioner admits that, as early as November 10, 2014, he

 became aware that he had been denied credit for time spent out of custody and that his maximum

 release date had changed. Therefore, the factual predicate of the claim presented could have been

 discovered with due diligence on September 17, 2014, the date of petitioner’s parole revocation.

 Moreover, petitioner admits actually discovering the factual predicate of the claim as early as

 November 10, 2014. Thus, even affording petitioner the benefit of the later date, his petition was

 due no later than November 10, 2015, absent any tolling.
Case 5:18-cv-00157-RWS-CMC Document 14 Filed 06/16/20 Page 2 of 3 PageID #: 51



        Petitioner has not shown justification for tolling the limitations period. He cannot rely on

 the pendency of a state petition to toll his limitations period. When he filed his first state

 application, on March 29, 2016, the one-year limitations period had run. And a state application

 that is filed after the federal limitations period has expired does not revive any portion of the fully

 expired limitations period. See Villegas v. Johnson, 184 F.3d 467, 472 (5th Cir. 1999). Nor can

 Petitioner rely on exceptional circumstances tolling, as he failed to allege any such circumstances.

        Lastly, petitioner is not entitled to the issuance of a certificate of appealability. An appeal

 from a judgment denying federal habeas corpus relief may not proceed unless a judge issues a

 certificate of appealability. See 28 U.S.C. § 2253; FED. R. APP. P. 22(b). The standard for granting

 a certificate of appealability, like that for granting a certificate of probable cause to appeal under

 prior law, requires the movant to make a substantial showing of the denial of a federal

 constitutional right. See Slack v. McDaniel, 529 U.S. 473, 483–84 (2000); Elizalde v. Dretke, 362

 F.3d 323, 328 (5th Cir. 2004); see also Barefoot v. Estelle, 463 U.S. 880, 893 (1982). In making

 that substantial showing, the movant need not establish that he should prevail on the merits.

 Rather, he must demonstrate that the issues are subject to debate among jurists of reason, that a

 court could resolve the issues in a different manner or that the questions presented are worthy of

 encouragement to proceed further. See Slack, 529 U.S. at 483–84. Any doubt regarding whether

 to grant a certificate of appealability is resolved in favor of the movant, and the severity of the

 penalty may be considered in making this determination. See Miller v. Johnson, 200 F.3d 274,

 280-81 (5th Cir.), cert. denied, 531 U.S. 849 (2000).

        Here, petitioner has not shown that any of the issues raised by his claims are subject to

 debate among jurists of reason. The factual and legal questions advanced by the movant are not

 novel and have been consistently resolved adversely to his position. In addition, the questions



                                                  Page 2 of 3
Case 5:18-cv-00157-RWS-CMC Document 14 Filed 06/16/20 Page 3 of 3 PageID #: 52



 presented are not worthy of encouragement to proceed further. Therefore, petitioner has failed to

 make. a sufficient showing to merit the issuance of a certificate of appealability. Accordingly, a

 certificate of appealability shall not be issued.

         The Court, having conducted a de novo review of the objections, record evidence and

 pleadings, concludes the objections are without merit. See FED. R. CIV. P. 72(b). Accordingly,

 Petitioner’s objections are OVERRULED. The report of the Magistrate Judge is ADOPTED. A

 final judgment will be entered in this case in accordance with the Magistrate Judge’s

 recommendations.


         So ORDERED and SIGNED this 16th day of June, 2020.




                                                               ____________________________________
                                                               ROBERT W. SCHROEDER III
                                                               UNITED STATES DISTRICT JUDGE




                                                     Page 3 of 3
